PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Everton et al.
Application No. 16/666,772
Filed: 29 Oct 2019
For: Method and System for Electronic Collaboration

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c) and 1.78(e), filed October 28, 2021, to accept an unintentionally delayed claim under 35 USC 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently filed Application Data Sheet (ADS). 

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  

(1)	the reference required by 35 USC 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)	the petition fee set forth in 37 CFR 1.17(m); and
(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with item (1). The priority data as set forth in the application data sheet does not comply with the Office’s reverse chronological order requirements. Consequently, the priority data is not subject to entry as domestic benefit claims must be listed in the ADS in reverse chronological order (i.e., newest application to oldest). For examples of how to properly set forth benefit claims in an ADS, please see https://www.uspto.gov/sites/default/files/documents/ads_hints_march2017.pdf for further guidance. Providing benefit claim information in the Application Data Sheet constitutes the specific reference required by 35 USC 119(e) or 120, and 37 CFR 1.78.  If you are claiming the benefit of more than one prior-filed application, you must start with the most recent more than one chain of applications for which benefit is being claimed, you must start each chain with the most recent application and go back chronologically to the earliest application in each chain. Otherwise, the benefit claims will not be recognized by the Office if not presented in this manner and will not auto-load into the Office’s electronic systems.

The last entry set forth on the updated application data sheet (14213020 claims the benefit of 61787342 2013-03-15) does not comply with the Office’s reverse chronological order requirements.

Before the petition under 37 CFR 1.78(c) and 1.78(e) can be granted, a renewed petition and an updated Application Data Sheet (complying with the provisions of and 37 CFR 1.76) to correct the above matter is required.

The petition does not comply with item (3). While further review of the previously filed petitions and the instant petition reflects that petitioner has provided the statement required pursuant to 37 CFR 1.78(d)(3), the petitions do not provide the statement required pursuant to 37 CFR 1.78(a)(4). 

Any request for reconsideration of this decision must be accompanied by the required statement of unintentional delay that “the entire delay between the date the benefit claim was due under 37 CFR (a)(4) and the date the benefit claim was filed was unintentional.” See, 37 CFR 1.78(e)(3).

Timely request for reconsideration of this decision does not require submission of an additional petition fee.

Request for reconsideration of this decision does not require additional petition fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)